                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WENDELL ELAM,                                         Case No. 19-cv-01861-SK
                                   8                     Plaintiff,
                                                                                               ORDER VACATING DEFAULT AND
                                   9              v.                                           ENTERING CONDITIONAL
                                                                                               DISMISSAL
                                  10     ALLIANCEONE RECEIVABLES
                                         MANAGEMENT, INC.,
                                  11                                                           Regarding Docket Nos. 16, 17
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           On August 7, 2019, the parties filed a joint request to vacate the entry of default which had

                                  14   been entered against Defendant AllianceOne Receivables Management, Inc., as well as a notice of

                                  15   settlement. The Court HEREBY GRANTS the request to VACATE the entry of default.

                                  16           Moreover, in light of the notice of settlement, the Court HEREBY ORDERS that this

                                  17   action is DISMISSED without prejudice; provided, however that if any party hereto shall certify to

                                  18   this Court within ninety days, with proof of service, that the agreed consideration for settlement

                                  19   has not been delivered over, the foregoing order shall stand vacated and this case shall be restored

                                  20   to the calendar and set for trial. If no certification is filed, after passage of ninety days, the

                                  21   dismissal shall be with prejudice.

                                  22           IT IS SO ORDERED.

                                  23   Dated: August 8, 2019

                                  24                                                      ______________________________________
                                                                                          SALLIE KIM
                                  25                                                      United States Magistrate Judge

                                  26
                                  27

                                  28
